Citation Nr: 1209174	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  06-33 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for a right neck scar as a result of an excision of a basal cell carcinoma.

2.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran served as a member of the Rhode Island Army National Guard.  In pertinent part, he had a period of active service from January 2004 to December 2005.

This appeal comes to the Board of Veterans' Appeals (Board) from adverse rating decisions. 

In May 2008, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing held in Providence, Rhode Island.  The hearing transcript is associated with the claims folder.

In July 2008, September 2009, and May 2011, the Board remanded the Veteran's case for further evidentiary development.  The Board's orders have fully been complied with, and, as such, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).  
 
The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

A "new" claim, raising the issue of a rating in excess of 70 percent for PTSD, appears to have been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ) recently.  Therefore, the Board does not have jurisdiction over it at this time (as the Board fully addressed the older claim raising the issue of a rating in excess of 70 percent for PTSD in an earlier Board decision).  Therefore, it is referred to the AOJ for appropriate action.  

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The October 2009 RO order simply implemented a Board decision and was not eligible to be challenged on the issue the Board fully addressed.

2.  Neither the Veteran, nor his representative, requested review of the Veteran's neck scar under the revised regulations which became effective October 23, 2008.

3.  The scar on the Veteran's neck, at most, meets one of the eight characteristics of disfigurement.


CONCLUSIONS OF LAW

1.  The claim for a rating in excess of 70 percent for PTSD is dismissed.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2011); Harris v. Nicholson, 19 Vet. App. 345, 348 (2005).   

2.  Criteria for a rating in excess of 10 percent rating for scar on the neck have not been met.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 4.118, DC 7800, 7803, 7804 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted a distinction between an appeal involving the Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson, 12 Vet. App. at 126.
 
Neck Scar

The Veteran currently receives a 10 percent rating for a scar on his right neck that is a residual of basal cell carcinoma.

During the course of the Veteran's appeal, on September 23, 2008, VA amended the criteria for evaluating scars.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  However, the amendments are only effective for claims filed on or after October 23, 2008, unless a claimant requests consideration under the amended criteria.  In this case, neither the Veteran, nor his representative, has requested such consideration.  As such, the criteria in effect at the time the Veteran's claim was received are applicable.

The Veteran's neck scar is currently rated under 38 C.F.R. § 4.118, Diagnostic Code 7818 which provides that malignant skin neoplasms (other than malignant melanoma) are to be rated as disfigurement of the head, face, or neck (DC 7800), as scars (DCs 7801, 7802, 7803, 7804, or 7805), or as impairment of function.

Under Diagnostic Code 7800, ratings for scars that impact the head, face, or neck are based on the number of characteristics of disfigurement present.  The eight characteristics of disfigurement, as listed in Note 1, include the following: (1) scar five or more inches (13 or more centimeters) in length; (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper- pigmented in an area exceeding six square inches (39 square centimeters); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and (8) skin indurate and inflexible in an area exceeding six square inches (39 square centimeters).  

A rating of 10 percent requires one characteristic of disfigurement.  A rating of 30 percent is warranted where there are two or three characteristics of disfigurement, a rating of 50 percent is warranted where there are four characteristics of disfigurement, and a rating of 80 percent is warranted where there are six or more characteristics of disfigurement.  Ratings of 30, 50, and 80 percent are also warranted where there is visible or palpable tissue loss and additional symptomatology.  For example, a 30 percent rating may be assigned when a scar has visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips).

Alternatively, 10 percent ratings may be assigned for a scar that is superficial (not associated with underlying soft tissue damage) and unstable (for any reason, there is frequent loss of covering of skin over the scar); or is superficial and painful on examination.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804.

The rating criteria also directs that scars may be rated based on the on limitation of function of an affected part.

The evidence of record reveals that during service in July 2005, the Veteran had a .6 to 1 cm basal carcinoma lesion excised from the right neck region.  The operative report reflected excision of an elliptical skin fragment measuring 2.0 cm in length and .5 cm. in width.  The Veteran did not describe any residual impairment.  

Following his release from active duty, at VA examination January 2006, the Veteran was found to have a well-healed scar on the right side of his neck.  

In May 2006, the Veteran demonstrated a 3.2 cm x 1.5 cm lesion suspected to be basal cell carcinoma on the posterior right neck region.  The lesions with margins measured 4.0 cm x. 2.3 cm.  The lesion was excised.  A biopsy was negative for carcinoma, but returned a diagnosis of dermal fibrosis consistent with previous biopsy site.  

On VA C&P scar examination in December 2008, the examiner described the presence of two scars.  One scar in the "right face area" measured 4 inches long while the other scar in the right neck area measured 33/4 inches long.  Notably, the scar lengths for both scars, and the description of a scar on the right "face," are not consistent with the description of excisions performed in July 2005 and May 2006.  The examiner then proceeded to describe scarring characteristics of pain, numbness,  and very minimal depression on palpation which could potentially support separate 10 percent ratings under DCs 7800 and 7804.  However, the examiner did not clearly articulate the findings pertaining to each scar, and unretouched photographs were not taken.  See 38 C.F.R. § 4.118, DC 7800, Note (3).

In an April 2009 rating decision, the RO awarded an initial 10 percent rating for a neck "scar" based upon the manifestation of one characteristic of disfigurement, presumably the very minimal depression on palpation of one of the scars.  However, the Board could not discern from the record whether the scar on the right "face" was part and parcel of the Veteran's service-connected disability, or to which scar the characteristic of disfigurement pertains; and it was also unclear whether the RO had addressed whether the pain on palpation of the scar, which appears to relate to the March 2006 scar, warranted a separate compensable evaluation.  As such, the Board remanded the Veteran's claim for an additional medical examination of the Veteran's scar.  

At a VA examination in 2010, the neck scar was 9cm in length and .25cm wide.  There was no pain on examination and no skin breakdown or underlying soft tissue damage.  The Veteran reported that the scar caused limitation of right bending and right rotation of the neck.  The examiner stated that there was no pain on examination.

The Veteran was provided with a VA examination in August 2011, at which it was noted that the scar was located at the right posterior neck with a vertical incision, and had resulted from the excisions of a basal cell carcinoma in July 2005 and in May 2006.  The Veteran reported that he experienced occasional burning and pulling sensation in his scar when turning his head to the right, and he noted numbness along the scar.  The Veteran also reported decreased mobility of the neck when turning his head to the right side.  The scar was .5cm wide and 8cm long.  The scar was superficial and was not painful on examination. There were no signs of breakdown or abnormal texture and the skin was not indurated, inflexible, or adherent to any underlying tissue.  The examiner noted that the Veteran experienced a slight decrease in the mobility of his neck when turning to the right, but noted that it was less than a 5 degree difference from turning to the left.  The scar covered less than 6 square inches and there was a small area of tissue loss underlying the scar.

There was no distortion or asymmetry of any feature or set of paired features.  The examiner opined that the Veteran's neck scar was noticeable but did not cause any significant disfigurement.  Moreover, while there was a slight decrease in range of motion, the decrease was not significant enough to deter the Veteran from doing any activities, as the Veteran was able to drive without limitation from the scar.

VA treatment records have been reviewed, and occasionally note the Veteran's neck scar.  For example, a January 2009 VA inpatient record noted the presence of a 6 cm. (2.4 inch) long incision scar on the right neck.  However, the treatment records do not describe any features of the neck scar that are not otherwise covered by the most recent VA examination.

As noted above, a scar must meet at least one of the eight characteristics of disfigurement to warrant a compensable rating, and must meet two or three characteristics of disfigurement for a rating of 30 percent.

As described above, the Veteran's scar on neck simply does not meet any of the following criteria.  It is less than 13 centimeters in length, as it measured only 8 cms at most.  The scar was not 0.6 cms wide at widest part, as the measurements showed at most 0.5 cm.  The scar was not adherent to underlying tissue.  Finally, the scar did not cover an area exceeding six square inches (39 square centimeters) which is the basic requirement for the four remaining characteristics of disfigurement. 

It is noted that the examiner wrote "contour is elevated or depressed" making it unclear whether she meant that the surface contour of the scar was not elevated or depressed on palpation or that it was.  However, as described above, the Veteran did not meet any of the other characteristics of disfigurement; and thus even if this were considered to be a characteristic of disfigurement, a rating in excess of 10 percent would still not be warranted.

As noted, ratings of 30, 50, and 80 percent are available where there is visible or palpable tissue loss and additional symptomatology, but here, while the examiner acknowledged slight tissue loss, she specifically stated that there was no distortion or asymmetry.  As such, a 30 percent schedular rating is not warranted based on these criteria.

The regulations also allow for a scar to be rated based on limitation of function of an affected part.  Here, the examiner noted that the Veteran did have mild limitation of motion of his neck as a result of the scar, but this only caused at most a 5 degree loss in his range of motion.  The Board has considered 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 regarding loss of neck motion.  However, to obtain a rating in excess of 10 percent for a cervical spine condition, combined range of motion cannot be greater than 170 degrees.  Normal combined range of motion of the cervical spine is 340 degrees.  See Note 2.  Thus, a 5 degree loss of motion would fall well short of the 170 degrees.  No rating is provided for only limitation of motion of neck rotation.  As such, a rating in excess of 10 percent is not warranted for limitation of function.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's right neck scar that would render the schedular criteria inadequate.  The Veteran's main symptoms are slight limitation of motion and pain, both of which are contemplated in the rating assigned.  As such, it would not be found that this disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted. 

PTSD

In a September 2009 decision, the Board addressed an issue involving the initial disability rating for PTSD.  At that time, the Board denied an initial rating greater than 50 percent for PTSD for the time period prior to January 21, 2009, but awarded a 70 percent initial rating for PTSD effective January 21, 2009.  This decision is final as the Veteran's attorney did not appeal the Board's determination to the United States Court of Appeals for Veterans Claims.  See 38 U.S.C.A. § 7103(a), 7266.  The representative has also not asked for reconsideration of the Board decision.

In October 2009, the RO issued a rating decision implementing the Board's September 2009 orders pertaining to the PTSD claim.  In December 2009, the Veteran's attorney submitted a notice of disagreement with the RO's October 2009 rating decision.  Specifically, the letter stated that it was a notice of disagreement with both issues in the October 2009 rating decision (which addressed PTSD and a right knee disability).  The letter mentioned nothing about the effective date of the rating assigned.  It is noted that no action was taken on this letter until the representative sent another letter in April 2010 stating that no action had been taken on the October 2009 notice of disagreement (presumably because there was no action to be taken, for reason cited below).  Nevertheless, the RO furnished a Statement of the Case on this issue in January 2011; and in February 2011, the Veteran's attorney submitted a substantive appeal on the PTSD rating claim.

However, as the initial rating for PTSD has been the subject of a prior final Board decision and no subsequent rating decision has addressed a claim for an increased rating for PTSD, the Board finds that it lacks jurisdiction to review such a claim at this time.

To allow a veteran to appeal the implementing order that stems from a Board grant would create two significant problems:  First, it would lead to a hamster wheel of VA claims in which increased rating claims perpetually cycled through the VA system, without ever achieving any resolution or closure.  

Second, to allow the appeal of an implementing order of  Board decision would imply that the RO exercised some judgment or decision making (not involving the assignment of an effective date).  This is not the case, as the RO is statutorily compelled to promulgate the Board's decision.  Nothing more.  To consider the representative's letter to be a notice of disagreement would imply that the RO had the ability to change the Board's order regarding the evaluation of the disability at issue, which would essentially be allowing a lower tribunal (RO) to review the decision of a higher tribunal (Board).  This is precluded.  See Smith v. Brown, 35 F.3d 1516, 1526 (Fed. Cir. 1994).

This case is analogous to the situation which was addressed in Harris v. Nicholson, 19 Vet. App. 345, 348 (2005).  In Harris, a Veteran attempted to appeal the implementing order stemming from a Board decision on an effective date claim.  The appellant in that case did not raise any allegation of any legal, factual, or ministerial error in the RO's decision; rather, he solely argued that the RO should adjudicate whether he was entitled to an earlier date.  However, the Board had just determined what the appropriate effective date was, and the Court explained that the appellant's options if he disagreed with such a determination were to either appeal to the Court or file for a reconsideration.  The Court found that trying to appeal an implementing order was not an available option.  See Smith v. Brown, 35 F.3d 1516, 1526 (Fed. Cir.1994) (construction of regulation to permit review by RO of a Board decision to be avoided); Donovan v. Gober, 10 Vet. App. 404, 409 (1997) ("an RO must not be placed in the anomalous position of reviewing the decision of the [Board], a superior tribunal").

The Board acknowledges that some confusion may have arisen from the Board's remand discussion in May 2011, in that the Board remanded the Veteran's claim for notice.  However, this action did not specifically acknowledge an appeal of PTSD, rather it was attempting to comply with the directives of a recent Court case, which has since been overturned. 

Thus, having considered the procedural history of the PTSD claim that was certified to the Board, the Board concludes that the document identified as a notice of disagreement with the implementing order is not actually a notice of disagreement for VA purposes.  

Nevertheless, given the Veteran's continued pursuit of the issue, it is clear that he did wish to apply for a higher rating for PTSD, and a claim for a rating in excess of 70 percent for PTSD has therefore been referred to the RO as a "new" claim.  

Based on the above, the Veteran may not challenge an implementing order (on non effective date grounds, the only issue that was before the RO when it implemented the Board's Order at that time) and, therefore, no case or controversy is actually before the Board at this time.  Accordingly, the issue of a rating in excess of 70 percent for PTSD is dismissed. 

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In this case, the Veteran's claim for service connection for a neck scar was granted.  He then appealed the downstream issue of the rating that had been assigned.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the aforementioned law with regard to that issue.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained VA outpatient treatment records, and the Veteran submitted statements on his behalf.  There is also no indication that the Veteran has received any private treatment for his neck scar.  The Veteran also testified at a hearing before the Board.  

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 

ORDER

A rating in excess of 10 percent for a neck scar is denied.

The claim for a rating in excess of 70 percent for PTSD is dismissed.

REMAND

A TDIU may be assigned where the schedular rating is less than total when the disabled Veteran is, in the judgment of the Board, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).

The Veteran is currently service connected for PTSD (rated at 70 percent), for dermatitis (rated at 30 percent), for degenerative joint disease of the left knee (rated at 10 percent), for degenerative disc disease of the lumbosacral spine (rated at 10 percent); for hypertension (rated at 10 percent); for a scar on his neck (rated at 10 percent); for a right knee disability manifested by a medial meniscus tear (noncompensably rated); and for erectile dysfunction (noncompensably rated).  His combined disability rating was 80 percent from December 2005 and 90 percent from January 2009.  As such, the Veteran has  met the schedular criteria for a TDIU rating at all times during the course of his appeal.  38 C.F.R. §§ 4.16(a), 4.25.  

The Veteran is currently unemployed, and he has a number of health problems that he contends severely impair his functioning and employability.  

The Veteran has presented the opinions of several employment counselors.  In June 2006, C.B. suggested that at that time the Veteran was totally occupationally impaired on account of his PTSD, his back and his left knee.  However, he did acknowledge that the Veteran had not received significant psychiatric treatment at that time; and he stated that if his psychological treatment was intensive, extensive, and appropriate, he would hope that this relatively-younger individual might find his way back to gainful, albeit lesser-demanding and unskilled employment, or even re-training for a suitable alternative occupation.

A VA counseling psychologist wrote in July 2007 that the Veteran was entitled to vocational rehabilitation.

In June 2009, C.B. updated his assessment, concluding that he did not think that the Veteran's service connected physical disabilities rendered him unable to work, although they would diminish his ability to obtain/sustain competitive employment.  He then stated that the Veteran's service connected emotional disability, namely his PTSD, was the major cause of his total unemployability status.  He concluded that unless the Veteran recovered sufficiently from the effects of his PTSD, he would consider his occupational prognosis poor at best.

In October 2010, E.C., a vocational consultant, wrote a letter asserting that the combination of the Veteran's orthopedic and psychiatric conditions compromised his ability to function in a social or occupational setting to the point where it was more likely than not that his service connected disabilities had prevented him from securing of following substantially gainful employment.  The Board notes that the consultant pointed to a GAF score of 39 in 2009 to support his conclusion (even though this was assigned during a psychiatric hospitalization during which time the Veteran received a temporary 100 percent rating).

Yet, following this hospitalization, the Veteran's PTSD appears to have improved.  For example, at a VA psychiatric examination in August 2010, the Veteran's PTSD was found to cause only mild to moderate impairment with employment, the Veteran was specifically found not to be unemployable as a result of his PTSD, and a GAF of 57 was assigned.  

VA treatment records from 2010 even show GAF scores in the 60s.

In October 2011, the Veteran was provided with a VA mental health examination at which the examiner found that the Veteran's PTSD related symptomatology was best represented by occupational and social impairment with occasional decrease in work efficiency (i.e. that associated with a 30 percent, not a 70 percent rating).  It was also noted that the Veteran had recently broken up with a girl he had dated for approximately a year; but he continued to interact with his family and friends, and he reported that he was visiting a friend to watch football after the session.  The Veteran denied going out much, but he had purchased a new bicycle.  He was enrolled in a computer class and was planning on taking classes in hotel management commencing in January 2012.  It was acknowledged that the Veteran's PTSD symptoms did cause clinically significant distress or impairment in social, occupational, or other important areas of functioning; nevertheless, the examiner stated that the symptomatology was in the moderate range.  The Veteran reported that his primary impediments to working were his knee and back in that he could not do construction.  The examiner then stated that the primary obstacles to the Veteran maintaining employment were medical issues, his PTSD symptoms would most likely cause only a mild to moderate impairment in his occupational functioning.

Thus, the Board is confronted with a situation in which the evidence from throughout the course of his appeal would suggest that the Veteran was unemployable on account of his service connected disabilities.  However, the Veteran's two main service connected disabilities (in terms of rating assigned) are his PTSD and his dermatitis.  Yet, the most recent evidence suggests that his PTSD only causes mild to moderate impairment in his occupational functioning; and the Veteran's dermatitis is rarely even discussed in the vocational assessments.  

Moreover, the back and knee disabilities, which the Veteran himself suggests are the primary impediments to his employment are only rated at 10 percent.

Given the conflicting nature of the above described evidence, the Board regretfully concludes that another VA examination is necessary to take into account the combined effect of the entirety of the Veteran's service connected disabilities on his employability. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination.  The examiner should be provided with the Veteran's claim file and asked to fully review it.  The examiner should specifically indicate whether, without taking his age into account, the Veteran is precluded from obtaining or maintaining any gainful employment (consistent with his education and occupational experience) solely due to his service-connected disabilities (PTSD, dermatitis, degenerative joint disease left knee, degenerative disc disease lumbosacral spine, hypertension, neck scar, right knee meniscus tear, and erectile dysfunction).  

The examiner should also comment on whether the Veteran should have been considered to be precluded from obtaining or maintaining any gainful employment solely due to his service-connected disabilities for any distinct period since May 2006.

Any opinion should be supported by a rationale, and the examiner should specifically address the multiple vocational opinions described above which suggest that the Veteran is unemployable, as well as the 2010 and 2011 VA mental health examinations which suggest that the Veteran's PTSD has improved and may not render him unemployable. 

2.  When the development requested has been completed, the claim should be readjudicated.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


